The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “apparatus” in Claims 1-12 and 20-25, “vibration component” in Claims 1 and 13, “system” in Claims 13-19, and “securing component” in Claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing WO 2019/072018 (hereafter Xing).

Regarding Claim 1, Xing anticipates:
1. An apparatus (visible tooth cleaning and polishing device 900) comprising: 
a toothbrush head (electric toothbrush head 406) configured to brush teeth (attaches to vibration transmitting device 14-2); 
an appliance brush (brush 411) configured to brush a dental appliance (bristles of head 411-1 shown in Figures 8 and 8-1 are configured to be capable of brushing a dental appliance); and 
a body (main body 100) configured to be releasably coupled with either one of the toothbrush head (Figure 4-1) and the appliance brush (Figure 8-1) such that the appliance brush and the toothbrush head are interchangeable, the body comprising a vibration component (vibration generating device 14-1) configured to vibrate the toothbrush head (through connection to vibration transmitting device 14-2) or the appliance brush when coupled with the body (Figure 4-1); 
wherein when the appliance brush is coupled with the body (Figure 8-1), a greater portion of the body is exposed (vibration transmitting device 14-2 is exposed) than when the toothbrush head is coupled with the body (Figure 4-1).  

Regarding Claim 6, Xing anticipates:
6. The apparatus of Claim 1, wherein the toothbrush head (electric toothbrush head 406) further comprises a stem (part of head 406 with connecting elastic piece Figure 4) and the body (main body 100) further comprises an extension (positioning groove 32) that is substantially covered by the stem when the toothbrush head is coupled with the body (Figure 4-1).  

Regarding Claim 7, Xing anticipates:
7. The apparatus of Claim 6, wherein the appliance brush (brush 411) is configured to couple (with positioning block 31) to a tip of the extension (positioning groove 32) when the toothbrush head is not coupled with the body (Figure 8-1).  

Claims 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartschi et al. US20190117356 (hereafter Bartschi et al.).

Regarding Claim 20, Bartschi et al. anticipates:
20. An apparatus comprising: 
a toothbrush head (plug-on part 60, Figure 3a) configured to brush teeth; 
an appliance brush (plug-on part 60, Figure 18a) configured to brush a dental appliance (bristle zone 68 shown in Figure 18a is configured to be capable of brushing a dental appliance); and 
a body (handle 1) configured to be releasably coupled with either one of the toothbrush head and the appliance brush such that the appliance brush and the toothbrush head are interchangeable.  

Regarding Claim 21, Bartschi et al. anticipates:
21. The apparatus of Claim 20, wherein the appliance brush (plug-on part 60, Figure 18a) comprises first bristles (bristles of bristle zone 68, Figure 18a-18c) arranged in a first pattern (circular as shown in Figures 18a-18c), and wherein the toothbrush head (plug-on part 60, Figure 3a) comprises second bristles (cleaning elements 64) arranged in a second pattern (Figures 3a and 3b).  

Regarding Claim 22, Bartschi et al. anticipates:
22. The apparatus of Claim 21, wherein the first bristles (bristles of bristle zone 68, Figure 18a-18c) are arranged in a circular shape (shown in Figures 18a-18c).  

Regarding Claim 23, Bartschi et al. anticipates:
23. The apparatus of Claim 21, wherein the first pattern (circular as shown in Figures 18a-18c) forms a convex brushing surface (Figures 18b and 18d show innermost bristles are shorter than outermost forming a convex brushing surface), and wherein the convex brushing surface is asymmetrical or symmetrical (bristle pattern shown in Figure 18a is symmetrical about plane coincident with bristle head region 63 centerline and parallel to longitudinal axis of handle Figure 18c).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xing WO 2019/072018 (hereafter Xing) in view of Bartschi et al. US20190117356 (hereafter Bartschi et al.).

Regarding Claim 2, Xing teaches:
2. The apparatus of Claim 1, wherein the appliance brush (brush 411)  comprises appliance bristles comprising a plurality of tufts of different lengths, the plurality of tufts arranged to form a convex brushing surface (see discussion below).  

Xing discloses the appliance brush (brush 411) comprises appliance bristles comprising a plurality of tufts as shown in Figure 8-1, however, he does not disclose that the tufts have different lengths and arranged to form a convex brushing surface as claimed.
 
The reference Bartschi et al. teaches:
… wherein the appliance brush (plug-on part 60, Figure 18a) comprises appliance bristles (bristles of bristle zone 68, Figure 18a-18c) comprise a plurality of tufts (shown in Figures 18a-18c) of different lengths (as shown in Figures 18a-18c, the bristles in the center are shorter than the bristles on the perimeter), the plurality of tufts arranged to form a convex brushing surface (shown in Figures 18a-18c).  

The reference Bartschi et al. discloses an appliance brush that looks similar to the Xing brush, however, it comprises a plurality of tufts of different lengths that are arranged to form a convex brushing surface.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Xing device to include different length tufts to form a convex surface as disclosed by Bartschi et al. with the motivation to better match the shape of a tooth.  

Regarding Claim 3, Bartschi et al. teaches:
3. The apparatus of Claim 2, wherein the appliance bristles (bristles of bristle zone 68, Figure 18a-18c) are arranged in a circular shape (shown in Figures 18a-18c).  

Regarding Claim 4, Bartschi et al. teaches:
4. The apparatus of Claim 2, wherein the convex brushing surface (Figures 18b and 18d show innermost bristles are shorter than outermost forming a convex brushing surface) is asymmetrical (bristle pattern shown in Figure 18a is asymmetrical about plane coincident with bristle head region 63 centerline and perpendicular to longitudinal axis of handle Figure 18c).

Bartschi et al. discloses in Figures 18a-18d a round brush head with a circular bristle pattern.  As seen in Figures 18a and 18b one bristle tuft is missing.  Therefore, the pattern is asymmetrical relative to a plane coincident with the bristle head region 63 centerline and perpendicular to the longitudinal axis of the handle.  

Regarding Claim 5, Bartschi et al. teaches:
5. The apparatus of Claim 2, wherein the convex brushing surface (Figures 18b and 18d show innermost bristles are shorter than outermost forming a convex brushing surface) is symmetrical (bristle pattern shown in Figure 18a is symmetrical about plane coincident with bristle head region 63 centerline and parallel to longitudinal axis of handle Figure 18c).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xing WO 2019/072018 (hereafter Xing) in view of design choice.

Regarding Claim 8, Xing teaches:
8. The apparatus of Claim 6, wherein the extension (positioning groove 32) comprises a first rib, wherein the stem (part of head 406 with connecting elastic piece 51, Figure 4) comprises a first tab (mounting groove 52), and wherein the first rib is configured to engage the first tab to secure the stem to the extension (see discussion below).  

Xing discloses in Figure 4-1 the connection of the head 406 adjacent to the positioning groove 32 with a connecting elastic piece 51.  However, Xing does not disclose the specific details regarding the connection.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of filing to incorporate, by design choice, a solution to secure the parts.  It would therefore have been obvious to use a “first rib” feature to engage the mounting groove 52 to secure the stem of the head 406 with the motivation to either securely connect or prevent rotation during connection.
 
Regarding Claim 9, Xing teaches:
9. The apparatus of Claim 8, wherein the extension (positioning groove 32) comprises a second rib, wherein the appliance brush (brush 411) comprises a second tab (positioning block 31), and wherein the second rib is configured to engage the second tab to secure the extension to the appliance brush (see discussion below).  

Xing discloses in Figure 8-1 the connection of the brush 41133 adjacent to the positioning groove 32 with a positioning block 31.  However, Xing does not disclose the specific details regarding the connection.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of filing to incorporate, by design choice, a solution to secure the parts.  It would therefore have been obvious to use a “second rib” feature to engage the positioning block to secure the stem of the brush 411 with the motivation to either securely connect or prevent rotation during connection.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xing WO 2019/072018 (hereafter Xing) in view of Suroff US 4,991,249 (hereafter Suroff).

Regarding Claim 10, Xing teaches:
10. The apparatus of Claim 1, further comprising a dock configured to hold the body while either of the toothbrush head (electric toothbrush head 406) or the appliance brush (brush 411) is coupled with the body (main body 100)(see discussion below).  

Xing discloses a main body 100 with an assortment of different attachable heads as previously presented.  Xing does not disclose a dock configured to be releasably coupled with the body comprising a compartment for storing the main body and different attachable heads.  

The reference Suroff teaches:
… further comprising a dock (display case 16) configured to hold the body (handle 12_ while either of the toothbrush head (toothbrush element 10) or the appliance brush (toothbrush element 20, selectively used by the user for brushing an appliance) is coupled with the body (Figure 1).

The reference Suroff discloses a handle 12 with an assortment of different attachable heads.  Suroff additionally teaches that the handle and attachable heads are releasably coupled held and stored in a wall mountable dock (display case 16) as shown in Figure 1.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Xing device to include as disclosed by Suroff with the motivation to conveniently store the handle and different attachable heads.  

Regarding Claim 11, Xing teaches:
11. The apparatus of Claim 1, further comprising a dock configured to store the appliance brush (brush 411) when the appliance brush is decoupled from the body (main body 100)(see discussion below).  

Xing discloses a main body 100 with an assortment of different attachable heads as previously presented.  Xing does not disclose a dock configured to be releasably coupled with the body comprising a compartment for storing the main body and different attachable heads.  

The reference Suroff teaches:
… further comprising a dock (display case 16) configured to store the appliance brush (toothbrush element 20, selectively used by the user for brushing an appliance) when the appliance brush is decoupled from the body (Figure 1).

The reference Suroff discloses a handle 12 with an assortment of different attachable heads.  Suroff additionally teaches that the handle and attachable heads are releasably coupled held and stored in a wall mountable dock (display case 16) as shown in Figure 1.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Xing device to include as disclosed by Suroff with the motivation to conveniently store the handle and different attachable heads.  

Claims 13-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bartschi et al. US20190117356 (hereafter Bartschi et al.) in view of Suroff US 4,991,249 (hereafter Suroff).

Regarding Claim 13, Bartschi et al. teaches:
13. A system (electric appliance, Title) comprising: 
a toothbrush head (plug-on part 60, Figure 3a) comprising toothbrush bristles (cleaning elements 64) configured to brush teeth; 
an appliance brush (plug-on part 60, Figure 18a) comprising appliance bristles (bristles of bristle zone 68, Figure 18a-18c) configured to brush a dental appliance (bristle zone 68 shown in Figure 18a is configured to be capable of brushing a dental appliance); 
a body (handle 1) configured to be releasably coupled with either one of the toothbrush head and the appliance brush such that the appliance brush and the toothbrush head are interchangeable, the body comprising a vibration component (electric motor 14) configured to vibrate the toothbrush head or the appliance brush when coupled with the body (electric motor 14 configured with eccentric element 15); and 
a dock configured to be releasably coupled with the body, the dock comprising a compartment configured to store the appliance brush when the appliance brush is decoupled from the body (see discussion below).  

Bartschi et al. discloses a handle 1 with an assortment of different attachable heads as previously presented.  Bartschi et al. does not disclose a dock configured to be releasably coupled with the body comprising a compartment for storing the handle and different attachable heads.  

The reference Suroff teaches:
… a dock (display case 16) configured to be releasably coupled with the body (handle 12), the dock comprising a compartment (center area of display case 16 shown in Figure 1) configured to store the appliance brush (toothbrush element 20, selectively used by the user for brushing an appliance) when the appliance brush is decoupled from the body (Figure 1).

The reference Suroff discloses a handle 12 with an assortment of different attachable heads.  Suroff additionally teaches that the handle and attachable heads are releasably coupled held and stored in a wall mountable dock (display case 16) as shown in Figure 1.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Bartschi et al. device to include as disclosed by Suroff with the motivation to conveniently store the handle and different attachable heads.  

Regarding Claim 14, Suroff teaches:
14. The system of Claim 13, wherein the dock (display case 16) comprises a cover (hinge door 26) configured to releasably couple (with plug member 30) with a base (labeled in attached Figure 1 below) of the dock, wherein the base comprises a bristle wall (labeled in attached Figure 1 below) and a brush head wall (labeled in attached Figure 1 below), and wherein a space (center area of display case 16 shown in Figure 1) between the brush head wall and the bristle wall is configured to receive the toothbrush head (especially true when Figure 1 is folded).  


    PNG
    media_image1.png
    655
    700
    media_image1.png
    Greyscale


Regarding Claim 15, Suroff teaches:
15. The system of Claim 14, wherein the toothbrush head (toothbrush element 10) is secured in the space when the cover (hinge door 26) is coupled to the base (rear panel member 58)(shown in Figure 1 in closed state).  

Regarding Claim 16, Suroff teaches:
16. The system of Claim 13, wherein the dock (display case 16) comprises a cover (hinge door 26) having a recess (base member 14 with extending arms 56, Figure 1) configured to receive the body (handle 12)  such that when the body is placed in the recess, the body is held in a vertical position (Figure 1).  

Regarding Claim 17, Suroff teaches:
17. The system of Claim 13, wherein the dock (display case 16) comprises a base (rear panel member 58) having a securing component (mounting ears 40 and 42) configured to releasably secure the dock to an at least substantially smooth surface (secure to a wall, Figure 1).  

Regarding Claim 18, Suroff teaches:
18. The system of Claim 13, wherein the dock (display case 16) comprises a cover (hinge door 26) having a magnetic portion configured to be releasably coupled with the body (handle 12).  

Suroff discloses a handle 12 that is mounted in a recharging base member 14 that is connected to a hinge door 26 as shown in Figure 1 which is pivotably connected through a living hinge 60.  Therefore, the handle 12 must be mounted so that it does not disengage during opening.  Therefore, it would have been and obvious design choice to one with ordinary skill in the art at the time of the invention to include magnets, which are a common knowledge solution for removably attaching components together to increase the amount of mounting force to secure the handle to the recharging base member.  

Regarding Claim 19, Bartschi et al. teaches:
19. The system of Claim 13, wherein the appliance bristles (bristles of bristle zone 68, Figure 18a-18c) comprise a plurality of tufts (shown in Figures 18a-18c) of different lengths (as shown in Figures 18a-18c, the bristles in the center are shorter than the bristles on the perimeter), the plurality of tufts arranged to form a convex brushing surface (shown in Figures 18a-18c).  

Regarding Claim 24, Suroff teaches:
24. The apparatus of Claim 20, further comprising a dock (display case 16) configured to hold the body (handle 12), the dock comprising a cavity (center area of display case 16 shown in Figure 1) disposed between a cover (hinge door 26) and a base (rear panel member 58), the cavity configured to store the appliance brush (toothbrush element 20, selectively used by the user for brushing an appliance) when the appliance brush is decoupled from the body (Figure 1).  

Regarding Claim 24, Bartschi et al. discloses a handle 1 with an assortment of different attachable heads as previously presented.  Bartschi et al. does not disclose a dock for holding and storing the handle and different attachable heads.  The reference Suroff discloses a handle 12 with an assortment of different attachable heads.  Suroff additionally teaches that the handle and attachable heads are held and stored in a wall mountable dock (display case 16) as shown in Figure 1.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Bartschi et al. device to include a dock as disclosed by Suroff with the motivation to conveniently store the handle and different attachable heads.  The following claims present how the combination meets the claim language.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bartschi et al. US20190117356 (hereafter Bartschi et al.) in view of Xing WO 2019/072018 (hereafter Xing).

Regarding Claim 25, Bartschi et al. teaches:
25. The apparatus of Claim 20, wherein when the appliance brush (plug-on part 60, Figure 18a) is coupled with the body (handle 1), a greater portion of the body is exposed than when the toothbrush head (plug-on part 60, Figure 3a) is coupled with the body (see discussion below).  

Bartschi et al. discloses a handle 1 with multiple brushes that include the same connection interface.  Therefore, the same amount of the handle is exposed when either brush is installed.

The reference Xing teaches:
… wherein when the appliance brush (brush 411) is coupled with the body (main body 100)(Figure 8-1), a greater portion of the body is exposed (vibration transmitting device 14-2 is exposed) than when the toothbrush head is coupled with the body (Figure 4-1).  

It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Bartschi et al. device to include different connections resulting in the claimed exposed area as disclosed by Xing with the motivation to connect to the body while powered without connection to the driven vibration device.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of toothbrushes with removable brush ends.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Marc Carlson/
Primary Examiner, Art Unit 3723